SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

950
CA 15-01831
PRESENT: WHALEN, P.J., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF STATE OF NEW YORK,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

LERRYL SMITH, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, BUFFALO
(MARGOT S. BENNETT OF COUNSEL), FOR RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (LAURA ETLINGER OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John L.
Michalski, A.J.), entered September 18, 2015 in a proceeding pursuant
to Mental Hygiene Law article 10. The order, among other things,
denied respondent’s motion for leave to reargue.

     It is hereby ORDERED that said appeal from the order insofar as
it denied leave to reargue is unanimously dismissed and the order is
affirmed without costs.

     Same memorandum as in Matter of State of New York v Smith
([appeal No. 1] ___ AD3d ___ [Dec. 23, 2016]).




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court